Exhibit 10.18

AMENDMENT NO. 3

TO THE

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

No. IS-10-021

Between

IRIDIUM SATELLITE LLC

And

THALES ALENIA SPACE FRANCE

for the

IRIDIUM NEXT SYSTEM

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE

COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

PREAMBLE

This Amendment No. 3 (this “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System (as heretofore and hereby
amended, the “Contract”) is entered into on this 25th day of October, 2010 by
and between Thales Alenia Space France, a company organized and existing under
the laws of France, having its registered office at 26 avenue Jean François
Champollion 31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a
limited liability company organized under the laws of Delaware, having an office
at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

RECITALS

WHEREAS, the Contract provides a mechanism for the conversion of the firm fixed
price Euro portion of the Contract into U.S. Dollars on the date of Financial
Close;

WHEREAS, Purchaser has made certain payments under the Authorization to Proceed
between Contractor and Purchaser denominated in U.S. Dollars and in Euros as
further described in this Amendment;

WHEREAS, the Parties have determined that the mechanism contemplated by Article
4.2.3 of the Contract does not properly reflect the intent of the Parties in
respect of the conversion of the firm fixed price Euro portion of the Contract
into U.S. Dollars on the date of Financial Close; and

WHEREAS, the Parties wish to amend the Contract to, among other things, reflect
the U.S. Dollar denominated Base Contract Price, reflect the actual price of the
foreign exchange Option provided for in Amendment No. 1 to the Contract, correct
the definition of Payment Strip and make certain other conforming changes;

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.

Article 2: Article 4.1 of the Contract is amended by deleting such Article in
its entirety and inserting in lieu thereof the following:

Pre-Conversion Contract Price

Prior to [***], the total price for the Work to be performed under this Contract
shall include firm fixed price Euro and U.S. Dollar portions as follows:

 

Firm fixed price Euro portion:    € 1,056,432,400 Firm fixed price U.S. Dollar
portion:    $ 860,781,321*

 

Iridium / Thales Alenia Space Confidential & Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

   1



--------------------------------------------------------------------------------

* The firm fixed price U.S. Dollar portion includes an [***] for the [***]. Such
[***] includes a fixed price component of [***] and a time and materials portion
expected to be [***]. If the price for this [***] is less or more than [***],
the firm fixed price U.S. Dollar portion under this Contract shall be
accordingly [***]. Contractor agrees and acknowledges that it shall endeavor on
a reasonable efforts basis to [***], including the fixed price and time and
materials portions thereof.

Article 3: Article 4.2.3 of the Contract is amended by deleting such Article in
its entirety and inserting in lieu thereof the following:

Conversion Rate Calculation. Each Payment Strip shall be converted from a Euro
denomination to a U.S. Dollar denomination by determining [***]. The Euro
portion of the ATP Balance shall be converted to U.S. Dollars utilizing the Spot
Rate. The total firm fixed price for the Work to be performed under this
Contract (the “Base Contract Price”) shall be the [***]. Following [***], the
Parties shall promptly confirm in writing the total U.S. denominated Base
Contract Price and applicable Milestone Payments.

Article 4: Article 4.3 of the Contract is hereby amended by deleting such
Article in its entirety and inserting in lieu thereof the following:

Authorization to Proceed

Upon Financial Close, all Milestone payments made by Purchaser to Contractor
under the ATP shall be credited to the Base Contract Price on a Euro for Euro
and U.S. Dollar for U.S. Dollar basis, and the performance of the Work shall
continue under the terms of this Contract. Following Financial Close, Purchaser
and/or Contractor (as provided for in the definitive financing documents) shall
promptly submit to the agent under the Finance Facility an invoice for drawing
thereunder, subject to the requirements, if any, applicable to the Contractor
under the Finance Facility for payment of any corresponding Milestone(s),
Contractor shall invoice Purchaser the difference, if any, between the aggregate
amount of payments due at that date under the Payment Plan and the aggregate
amount of payments received up through such date under the ATP (such amount
being the “ATP Balance”), and the payment of Contractor’s invoice shall be made
no later than the maximum date provided for in the definitive financing
documents after submission of the invoice to the applicable agent under the
Finance Facility. Purchaser shall provide to Contractor a copy of the executed
definitive financing documents for the Finance Facility (as may be redacted and
subject to the confidentiality terms thereof).

Article 5: All references in the Contract to Eastern Standard Time or EST are
hereby deleted and replaced with “New York time.”

Article 6: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

Article 7: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

[Signature page follows]

 

Iridium / Thales Alenia Space Confidential & Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

   2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC     THALES ALENIA SPACE FRANCE

/s/ John S. Brunette

    By:  

/s/ Reynald Seznec

John S. Brunette     Name: Reynald Seznec Chief Legal and Administrative Officer
    Title: President & Chief Executive Officer

 

Iridium / Thales Alenia Space Confidential & Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

   3